Citation Nr: 1550911	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-20 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to an effective date earlier than March 31, 2010 for the award of service connection for hypertension.

3.  Entitlement to an effective date earlier than May 22, 2009 for the award of service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In an August 2009 rating decision, the RO granted service connection for coronary artery disease and assigned an effective date of May 22, 2009.  In an April 2011 rating decision, the RO granted service connection for hypertension and assigned a noncompensable disability rating and an effective date of March 31, 2010.


FINDINGS OF FACT

1.  The Veteran's hypertension is not characterized by diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more.

2.  The Veteran's November 2003 claim for service connection for hypertension was denied in a March 2004 rating decision which subsequently became final.  The Veteran's August 2006 claim for service connection for hypertension was denied in a September 2006 rating decision which subsequently became final.  On March 31, 2010, more than one year after the Veteran's separation from service, the RO received his new claim for service connection for hypertension.  Service connection for hypertension was subsequently granted, effective March 31, 2010.

3.  On May 22, 2009, more than one year after the Veteran's separation from service, the RO received his first formal or informal claim for service connection for coronary artery disease.  Service connection for coronary artery disease was subsequently granted, effective May 22, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic Code (DC) 7101 (2015).

2.  The criteria for an effective date prior to March 31, 2010, for the grant of service connection for hypertension, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  The criteria for an effective date prior to May 22, 2009, for the grant of service connection for coronary artery disease, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has met its duty to notify for the claim of entitlement to a higher initial rating for hypertension.  Service connection for hypertension was granted in an April 2011 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional notice under the VCAA is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also met its duty to notify for the claims of entitlement to earlier effective dates for hypertension and coronary artery disease.  The RO provided notice of how effective dates are assigned in letters dated May 2009, April 2010, and June 2010.  In August 2009 (coronary artery disease) and April 2011 (hypertension) rating decisions, the RO notified the Veteran that his claims for service connection for coronary artery disease and hypertension were granted with effective dates of May 22, 2009, and March 31, 2010, respectively.  Initial ratings were assigned.  He was provided notice of how to appeal that decision, and he did so.  He was also provided a statement of the case that advised him of the applicable law and criteria required for an earlier effective date.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained service treatment records, VA and private treatment records, and lay statements.

The Veteran was afforded a VA compensation and pension examination germane to his hypertension in June 2012.  The examination was adequate because the examiner based his opinion upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation of the disability will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the VA examinations of record fully describe the functional effects caused by the Veteran's disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Initial Rating for Hypertension

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The record shows that the RO issued a rating decision in April 2011 that granted the Veteran's claim for service connection for hypertension, and assigned a noncompensable rating.  The Veteran filed a timely notice of disagreement in June 2011, and the RO issued a statement of the case in June 2012.  The Veteran filed a timely substantive appeal in July 2012.

Hypertension is rated at 60 percent where there is diastolic pressure predominantly 130 or more; at 40 percent where diastolic pressure is predominantly 120 or more; at 20 percent where diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more; and at 10 percent where diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure predominantly 100 or more and the Veteran requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case it is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends in his June 2011 notice of disagreement that an initial compensable rating is warranted for his hypertension.  In a July 2013 VA Form 646, the Veteran's representative asserted that an initial 10 percent rating is warranted because the Veteran is on continuous medication for hypertension, and had multiple diastolic blood pressure readings in excess of 100 between December 2002 and May 2003.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that an initial compensable disability evaluation for hypertension is not warranted.  Specifically, a compensable rating is not warranted under DC 7101 because, as the June 2012 VA examiner found and as additional blood pressure readings of record demonstrate, the Veteran does not have diastolic blood pressure readings predominantly 100 or more, or systolic blood pressure readings predominantly 160 or more.  Indeed, at the June 2012 VA examination, the Veteran's systolic/diastolic pressure readings were 142/80, 146/78, and 142/82.  VA treatment records include readings of 114/71 in March 2011, 136/78 in August 2014, 109/70 in September 2014, 144/78 in January 2015, and 144/80 in June 2015.  Private treatment records from Dr. Badalamenti include a reading of 116/66 in May 2010.  Private treatment records from Dr. Singaraju include readings of 112/62 and 120/68 in July 2014, and 122/88 in October 2014.  Private treatment records from Dr. Abid include a reading of 119/75 in March 2015.  Private treatment records from Dr. Johnson include readings of 135/82 and 136/80 in March 2015, 136/81 and 115/62 in April 2015, and 136/66 in June 2015.  As the Veteran's diastolic blood pressure readings are not predominantly 100 or more, and as his systolic blood pressure readings are not predominantly 160 or more, a compensable rating on that basis is not warranted.

Further, even considering the Veteran's continuous use of medication for control and his diastolic blood pressure readings taken between December 2002 and May 2003, a 10 percent rating is not warranted for hypertension because his history of diastolic blood pressure is not predominantly 100 or more.  Moreover, a staged rating for that period is not for application because it predates the March 31, 2010 effective date of service connection.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated, such as systolic and diastolic pressure, and the use of medication.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and the symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for rating his service-hypertension is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board finds that the most probative evidence shows that the Veteran is not unemployable due to his hypertension.  Specifically, the June 2012 VA examiner found that the Veteran's hypertension has no impact on his ability to work.  Thus, TDIU is not raised by the record.

Accordingly, the Board concludes that reasonable doubt does not apply, and the criteria for an initial compensable rating for the Veteran's hypertension have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.104, DC 7101 (2015).

Effective Dates

The effective date for a grant of service connection is the day after separation from service or date entitlement arose, if a claim is received within one year after separation from service, otherwise the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

The Court has held that the mere presence of a disability does not establish intent on the part of a claimant to seek service connection for that disability.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995); see also Brannon v. West, 12 Vet. App. 32, 135 (1998).



Effective Date for Hypertension

The Veteran seeks an effective date prior to March 31, 2010, for the award of service connection for hypertension.

The Veteran originally filed a claim for service connection for hypertension in November 2003, which the RO denied in a March 2004 rating decision.  The Veteran did not file a notice of disagreement with the March 2004 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the March 2004 rating decision became final.  In August 2006, the Veteran requested to reopen his claim for service connection for hypertension, and the RO reopened the claim and denied it on the merits in a September 2006 rating decision.  The Veteran did not file a notice of disagreement with the September 2006 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  Id.  Thus, the September 2006 rating decision became final.

On March 31, 2010, the Veteran submitted a private treatment record from Dr. Ciminelli, wherein he stated in pertinent part that the Veteran has "hypertension which was diagnosed in 2006."  The RO contacted the Veteran on April 6, 2010, to clarify whether the Veteran had sent this record as a request to reopen his claim for service connection for hypertension, and the Veteran responded in the affirmative.

In an April 2011 rating decision, the RO granted the Veteran's claim for service connection for hypertension, and assigned the effective date of March 31, 2010, the date of the Veteran's claim.

The Veteran's March 31, 2010 claim was received more than one year after his January 1973 separation from service.  The fact that the Veteran received treatment for hypertension prior to March 31, 2010, does not warrant the assignment of an earlier effective date, as his claim for service connection was received on that date.  Accordingly, the effective date of service connection for hypertension may be no earlier than March 31, 2010, the date of receipt of his claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Consequently, the claim must be denied.  Id.

Effective Date for Coronary Artery Disease

The Veteran seeks an effective date prior to May 22, 2009 for the award of service connection for coronary artery disease.

On May 22, 2009, the RO received the Veteran's VA Form 21-4138 on which he requested service connection for coronary artery disease.

In an August 2009 rating decision, the RO granted the Veteran's claim for service connection for coronary artery disease, and assigned the effective date of May 22, 2009, the date of the Veteran's claim.

A review of the claims folder reveals the first claim, formal or informal, seeking service connection for coronary artery disease was the Veteran's claim received by the RO on May 22, 2009, which is more than one year after his January 1973 separation from service.  Additionally, the fact that the Veteran received treatment for coronary artery disease prior to May 22, 2009, does not warrant the assignment of an earlier effective date, as his original claim for service connection was received on that date.

In the current case, the date of receipt of the Veteran's initial claim for service connection for coronary artery disease is May 22, 2009.  Accordingly, the effective date of service connection for coronary artery disease may be no earlier than May 22, 2009, the date of receipt of his claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Consequently, the claim must be denied.  Id.




      CONTINUED ON NEXT PAGE
ORDER

A compensable rating for hypertension is denied.

An effective date for an award of service connection for hypertension, prior to March 31, 2010, is denied.

An effective date for an award of service connection for coronary artery disease, prior to May 22, 2009, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


